Case: 5:19-cv-00180-REW-EBA Doc #: 36 Filed: 11/15/19 Page: 1 of 2 - Page ID#: 240




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON

  SHURWEST, LLC,                                 )
                                                 )
          Plaintiff,                             )            No. 5:19-CV-180-REW
                                                 )
  v.                                             )
                                                 )               AMENDED
  CAROLYN HOWARD,                                )           SCHEDULING ORDER
                                                 )
          Defendant.                             )

                                          *** *** *** ***

          The parties jointly seek schedule amendment, specifically a ninety-day extension of

 outstanding deadlines, to permit sufficient discovery completion time. DE #34; see DE #21

 (Scheduling Order). Given the extent and nature of discovery—particularly, the involvement of

 third-party discovery and the parties’ cooperative efforts relating to document production and

 protection, as the record reflects—good cause, per Rule 16, supports granting the sought

 scheduling relief.

          Accordingly, the Court GRANTS DE #34 and, consistent with the parties’ proposed

 amended timeline, AMENDS the case schedule as follows:

       1. The DE #21-required expert (and expert report) disclosures are due, from all parties, by

          February 13, 2020. Any rebuttal expert disclosures are due by March 31, 2020.

       2. The parties shall complete all discovery no later than April 14, 2020.

       3. The parties shall file any dispositive and/or Daubert motions by May 1, 2020.

       4. The Court, for now (and reflective of its current scheduling practice), SETS ASIDE all DE

          #21 pretrial and trial-related filing deadlines and hearing dates. The Court will reset these




                                                     1
Case: 5:19-cv-00180-REW-EBA Doc #: 36 Filed: 11/15/19 Page: 2 of 2 - Page ID#: 241




       dates/deadlines, if and as appropriate, following resolution of any dispositive motions or,

       if none is filed, upon passage of the deadline for same.

    5. All other aspects of DE #21—including discovery, motion practice, and referral

       mechanics—persist.

    This the 15th day of November, 2019.




                                                2
